DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1 & 2) in the reply filed on November 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takao et al. (WO 2012157164 A1), hereinafter Takao.

Regarding claim 1, Takao teaches a substrate of pure aluminum ([0032] ; mother material) that is anodized ([0032]) to form an anodized layer, which is an aluminum oxide film ([0007]) with barrier layer (arrow in cut out of Fig. 3B below) a porosity in the oxide film layer (substrate is bottom layer and oxide film is the top layer (Fig. 3B; [0042]), with a BET specific surface area of 8.5 m2/g. (Comparative Example 1 in Table 1 and Fig. 3 B; [0039]; [0014] a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) forming a layer covered aluminum substrate  ([0030]-[0032]).

    PNG
    media_image1.png
    403
    544
    media_image1.png
    Greyscale


Regarding claim 2, Takao teaches each limitation of claim 1, as discussed above.  Regarding the Hunter whiteness of the aluminum member, the applicant discloses in [0023] of the originally filed specification where the whiteness is controlled by strictly controlling the BET specific surface area, further supported in Table 2 where all Hunter whiteness values were 65 or more when the BET specific surface area is in the range claimed in claim 1. As Takao teaches a substantially identical aluminum member as that which the applicants claims (including the BET 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784